DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1,3-10,20 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Frank et al. (US20030186106).
As to claim 1, Frank et al. discloses an electrochemical cell stack, comprising: a plurality of electrochemical cells stacked along a longitudinal axis, each electrochemical cell comprising: a membrane electrode assembly comprising a cathode catalyst layer, an anode catalyst layer, and a polymer membrane interposed between the cathode catalyst layer and the anode catalyst layer; an anode plate and a cathode plate with the membrane electrode assembly (figure 1 number 124) interposed therebetween (paragraph 0037), and the anode plate (figure 1 number 120) defines a plurality of channels that form an anode flow field facing the anode catalyst layer; a cathode flow field positioned between the cathode plate (figure 1 number 130) and the cathode catalyst layer, wherein the cathode flow field comprises a porous structure (paragraph 0037 diffusion media); a first manifold section (figure 1 number 140) that includes an 
As to claim 3, Frank et al. discloses wherein the anode inlet port is formed in a side wall of a structural feature that extends from the surface of the anode plate into the first anode distribution channel toward the membrane electrode assembly (figure 2b number 180).
As to claim 4, Frank et al. discloses wherein the anode inlet port are configured to direct the anode reactant flow into the first anode distribution channel in a direction generally parallel to the anode plate (figure 2b number 180).
As to claim 5, Frank et al. discloses wherein the structural feature is a generally rounded rectangular shape (figure 2b number 180).
As to claim 6, Frank et al. discloses wherein the structural feature includes a plurality of anode inlet ports evenly distributed along a length of the side wall (figure 2b number 180).

As to claim 8, Frank et al. discloses wherein the anode outlet port are configured to receive the anode reactant flow from the second anode distribution channel in a direction generally parallel to the anode plate (paragraph 0061 figure 2b number 180).
As to claim 9, Frank et al. discloses wherein the structural feature includes a plurality of anode inlet ports evenly distributed along a length of the side wall (figure 2b number 180).
As to claim 10, Frank et al. discloses an electrochemical cell stack, comprising: a plurality of electrochemical cells stacked along a longitudinal axis, each electrochemical cell comprising: a membrane electrode assembly comprising a cathode catalyst layer, an anode catalyst layer, and a polymer membrane interposed between the cathode catalyst layer and the anode catalyst layer (paragraph 0037); an anode plate (figure 1 number 120) and a cathode plate (figure 1 number 130) with the membrane electrode assembly (figure 1 number 124) interposed therebetween, and the anode plate defines a plurality of channels that form an anode flow field facing the anode catalyst layer; a cathode flow field positioned between the cathode plate and the cathode catalyst layer, wherein the cathode flow field comprises a porous structure; a first manifold section that includes a cathode discharge manifold and a second manifold section that includes a cathode feed manifold; a plurality of cathode inlet ports fluidly connecting the cathode flow field with the cathode feed manifold via a cathode inlet passage; and a plurality of 
As to claim 20, Frank et al. discloses an electrochemical cell, comprising: a membrane electrode assembly comprising a cathode catalyst layer, an anode catalyst layer, and a polymer membrane interposed between the cathode catalyst layer and the anode catalyst layer; an anode plate and a cathode plate with the membrane electrode assembly interposed therebetween, and the anode plate defines a plurality of channels that form an anode flow field facing the anode catalyst layer; and a cathode flow field positioned between the cathode plate and the cathode catalyst layer, wherein the cathode flow field comprises a porous structure (paragraph 0037).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. in view of Cerceau et al. (US20180019484).
	Frank et al. discloses the electrochemical cell stack described above. Frank et al. fail to disclose wherein the anode inlet passage and anode outlet passage are positioned between the anode plate and the cathode plate of adjacent electrochemical cells and wherein the cathode inlet passage and cathode outlet passage are positioned between the anode plate and the cathode plate of adjacent fuel cells.

Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Frank et al. with wherein the anode inlet passage and anode outlet passage are positioned between the anode plate and the cathode plate of adjacent electrochemical cells and wherein the cathode inlet passage and cathode outlet passage are positioned between the anode plate and the cathode plate of adjacent fuel cells for the purpose of to enable better water management in the area of the fluid inlet and outlet (paragraph 0042, 0034,0039, figure 5 number 10,20).
3.	Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. 
	Frank et al. discloses the electrochemical cell stack described above. 
As to claim 12, wherein the plurality of cathode inlet ports and the plurality of cathode outlet ports are rectangular shaped, Frank et al. discloses rounded rectangular shaped outlet ports therefore it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide the plurality of cathode inlet ports and the plurality of cathode outlet ports are rectangular shaped for the purpose of providing optimal design choice in absence of unexpected results. 

As to claim 15, wherein a total inlet area of the plurality of cathode inlet ports is greater than a total outlet area of the cathode outlet ports, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein a total inlet area of the plurality of cathode inlet ports is greater than a total outlet area of the cathode outlet ports since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose 105 USPQ 237.
16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. in view of Wolk et al. (US20110177422) and in further view of Darga et al. (US9478812).
Frank et al. discloses the electrochemical cell stack described above. 
Frank et al. fail to disclose wherein the porous structure includes at least nickel and chromium and the cathode plate of each cell is formed of uncoated stainless steel.
Darga et al. teaches wherein the porous structure includes at least nickel and chromium for the purpose of withstanding 750-950C stack operating temperatures (col. 6 lines 20-30).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Frank et al. with wherein the porous structure includes at least nickel and chromium for the purpose of withstanding 750-950C stack operating temperatures (col. 6 lines 20-30).
Wolk et al. teaches the cathode plate of each cell is formed of uncoated stainless steel for the purpose of providing oxidation resistant cathode plate (paragraph 0070).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Frank et al. with the cathode plate of each cell that is formed of uncoated stainless steel for the purpose of providing oxidation resistant cathode plate (paragraph 0070).
Frank et al. fail to disclose wherein the porous structure includes a nickel concentration of 60% to 80% by mass and a chromium concentration of 20% to 40% by mass and at least one surface of the porous structure includes a chromium concentration of about 3% to about 50% by mass.

Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Frank et al. with wherein the porous structure includes a nickel concentration of 60% to 80% by mass and a chromium concentration of 20% to 40% by mass and at least one surface of the porous structure includes a chromium concentration of about 3% to about 50% by mass for the purpose of withstanding 750-950C stack operating temperatures (col. 6 lines 20-30).
Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fail to teach or suggest wherein the porous structure includes a chromium concentration of about 3% to about 6%, a tin concentration of about 10% to about 20%, and a nickel concentration of about 74% to about 87% and wherein a first surface of the porous structure, which faces the membrane electrode assembly, has a higher chromium concentration than an opposite second surface and the first surface has a chromium 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/           Primary Examiner, Art Unit 1724